FILED
                             NOT FOR PUBLICATION                               JAN 26 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        No. 09-10085

               Plaintiff - Appellee,              D.C. No. 2:08-CR-50086-JAT

   v.
                                                  MEMORANDUM *
 DANIEL WILLIAMS,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                     James A. Teilborg, District Judge, Presiding

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Daniel Williams appeals from the district court’s order revoking his

supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we

affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AK/Research
        Williams contends that the district court abused its discretion when it

determined that he violated the conditions of his supervised release. The district

court correctly concluded that Williams’ supervised release violations were

established by a preponderance of the evidence. See 18 U.S.C. § 3583(e)(3); see

also United States v. Verduzco, 330 F.3d 1182, 1184 (9th Cir. 2003).

       Williams also contends that the district court erred by denying his request to

substitute counsel. The district court properly exercised its discretion when it

denied the request. See United States v. Mendez-Sanchez, 563 F.3d 935, 942-43

(9th Cir. 2009).

              AFFIRMED.




AK/Research                                2                                      09-10085